Citation Nr: 0400633	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from October 1942 
until September 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back condition.

The appellant requested a hearing in this case, however; he 
subsequently withdrew his request in writing.


FINDINGS OF FACT

1.  In December 1977, the RO denied the appellant's claim for 
service connection for a back condition.  The appellant did 
not appeal that decision.

2.  None of the evidence received since 1977 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a back condition.


CONCLUSIONS OF LAW

1.  The December 1977 RO rating decision that denied service 
connection for a back injury is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a back condition 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the August 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  For example, in September 
2001 and July 2002, the RO sent letters to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letters informed the appellant what evidence and 
information VA would be obtaining.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the Board concludes that the VCAA notification 
letters sent to the appellant in September 2001 and July 2002 
are legally sufficient.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letters did request a response within 60 days, 
they also expressly notified the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, in the case, greater than one year has expired 
since the date of the original VCAA letter.  Therefore, the 
claimant was properly notified of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the personnel and service medical records of the 
appellant from the National Personnel Records Center (NPRC).  
However, the RO was informed that this was a fire-related 
case and that only limited service medical records were 
available for this time period.   The RO then made continued 
reasonable efforts to obtain the appellant's service medical 
and personnel records.  38 C.F.R. §3.159(e) (2003).  For 
example, the RO requested and obtained the sick and morning 
reports for the period of the appellant's active military 
service.  Furthermore, the responses provided by the NPRC 
clearly indicate that any additional attempts to obtain the 
appellant's service medical records would be futile.

In a case where the Board presumes that an appellant's 
medical records are destroyed or are otherwise unavailable, 
the Board is typically required to explain its findings after 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  However, the benefit of 
the doubt rule is inapplicable to claims involving new and 
material evidence.  Annoni v. Brown, 5 Vet. App. 463 (1993).

The Board additionally notes that all other identified 
records have been obtained and are represented within the 
claims folder.

With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant, subject to the previously noted 
exception.  The appellant has not referenced any outstanding 
records or information, again with the exception of the 
unavailable service medical records, that he wanted VA to 
obtain.  Furthermore, although the appellant was notified of 
the unavailability of his service medical records, he 
nevertheless submitted a signed waiver in May 2002 indicating 
that he had no further medical evidence to submit in support 
of his claim.  Therefore, the RO has obtained all relevant 
evidence from every source indicated by the appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant in this case was 
afforded a VA examination in 1977.  VA does not have a duty 
to provide the appellant a VA examination if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed in further detail 
below, no new and material evidence has been submitted in 
conjunction with the appellant's claim, and an examination is 
therefore not required.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Reopening of a Claim for Service Connection for a Back 
Condition

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The December 1977 rating decision denying service connection 
for a back condition is final.  38 U.S.C.A. §§ 5108, 7104, 
7105 (b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).  The Board's conclusion is predicated upon the 
appellant's notification of the rating decision and his 
appellate rights, and the appellant's subsequent failure to 
provide any correspondence evidencing his intent to challenge 
that decision. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen on August 28, 2001, the regulatory changes to the 
definition of new and material evidence effective August 29, 
2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  
Rather, the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence submitted by the appellant since the December 
1977 rating decision includes the appellant's lay statement 
and a private medical record from October 2001.  This 
evidence is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is also 
material.  The Board concludes that the appellant's lay 
statement and the private medical record are not material 
evidence.  The appellant's lay statement merely reiterates 
his contentions regarding the circumstances of his back 
condition, and the private medical record simply reiterates 
that appellant's diagnosis with a back condition.  
Furthermore, the circumstances of the appellant's back 
condition referenced in his lay statement and the diagnosis 
contained within the private medical records were previously 
documented in almost exacting detail at the November 1977 VA 
examination.  Therefore, the evidence, although new, is both 
cumulative and redundant.  As such, it cannot be concluded 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


ORDER

Having found that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a back condition, the appeal is denied.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



